Case 3:18-cr-00391-RDM Document 53 Filed 06/19/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. : 3:18-CR-391
(JUDGE MARIANI)
NIKKO KROHN,
Defendant. :
ORDER

AND NOW, THIS [q DAY OF JUNE 2020, for the reasons set forth in this
Court's accompanying memorandum opinion, IT Is HEREBY ORDERED THAT
Defendant's “Motion to Suppress Krohn’s Letter to Government Attorney” (Doc. 29) is

DENIED.

 

VMMALLL,

 

[
Robert.-Mafiani
United States District Judge
